Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Lyndon Anderson, Appellant                            Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 11-F-
No. 06-12-00202-CR          v.                        0921-102). Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
State of Texas, Appellee                              Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Lyndon Anderson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MARCH 22, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk